                Case 3:19-cv-04238-MMC Document 278 Filed 10/09/20 Page 1 of 4




 1 Sean S. Pak (SBN 219032)
   seanpak@quinnemanuel.com
 2 Iman Lordgooei (SBN 251320)
   imanlordgooei@quinnemanuel.com
 3 QUINN EMANUEL URQUHART & SULLIVAN, LLP
   50 California Street, 22nd Floor
 4 San Francisco, CA 94111
   Telephone: (415) 875-6600
 5 Facsimile: (415) 875-6700

 6 Jodie W. Cheng (SBN 292330)
   jwcheng@jwc-legal.com
 7 JWC LEGAL
   One Market Plaza, Suite 3600
 8 San Francisco, California 94105
   Telephone: (415) 293-8308
 9
   Attorneys for Plaintiffs,
10 Proofpoint, Inc. and Cloudmark LLC

11

12

13                                      UNITED STATES DISTRICT COURT
14                                     NORTHERN DISTRICT OF CALIFORNIA
15                                         SAN FRANCISCO DIVISION
16

17 PROOFPOINT, INC.; CLOUDMARK LLC                     CASE NO. 3:19-cv-04238-MMC (RMI)
18
                         Plaintiffs,                   PLAINTIFFS’ ADMINISTRATIVE
19                                                     MOTION TO FILE UNDER SEAL
               v.
20
                                                       Hearing
21 VADE SECURE, INCORPORATED; VADE                     Date: N/A (General Order 72-6)
   SECURE SASU; OLIVIER LEMARIÉ                        Judge: Hon. Maxine M. Chesney
22

23                       Defendants.
24

25

26

27

28


     05829-00002E/12371161.1
                Case 3:19-cv-04238-MMC Document 278 Filed 10/09/20 Page 2 of 4




 1             Pursuant to the Northern District of California’s Civil Local Rules 7-11 and 79-5,

 2 Proofpoint, Inc. and Cloudmark LLC (collectively, “Plaintiffs”) respectfully move for an order

 3 permitting them to file under seal the following portions of Plaintiffs’ Reply in Support of Motion

 4 to Dismiss Vade Defendants’ Counterclaims (“Plaintiffs’ Reply”), which contains confidential

 5 information of Plaintiffs and is considered “Confidential, “Highly Confidential – Source Code,”

 6 or “Highly Confidential – Attorneys’ Eyes Only” under the Protective Order (Dkt. 117). Certain

 7 portions of Plaintiffs’ Reply also contain, discuss, or relate to information that Defendants Vade

 8 Secure, Incorporated and Vade Secure SASU (“Vade Defendants”) designated as “Confidential,”

 9 “Highly Confidential – Source Code,” or “Highly Confidential – Attorneys’ Eyes Only.”

10             The reasons and specific bases for sealing the documents and excerpts identified below are

11 set forth in the Declaration of Jodie W. Cheng in Support of Plaintiffs’ Administrative Motion to

12 File under Seal filed herewith (“Cheng Decl.”) ¶ 4:

13
                                                                                 Contains Confidential
14                             Location of Confidential Material
                                                                                   Information Of:
15
              Plaintiffs’ Reply in Support of Motion to Dismiss Vade                   Defendants
16            Defendants’ Counterclaims
              Vade Defendants’ Confidential Information Redacted at:
17
                       p. 15, ll. 19–20
18
              Plaintiffs’ Reply in Support of Motion to Dismiss Vade                     Plaintiffs
19            Defendants’ Counterclaims

20            Plaintiffs’ Confidential Information Redacted at:
                       p. 4, ll. 9, 11–12;
21
                       p. 7, l. 15;
22
                       p. 14, ll. 18–19
23

24
               I.        ARGUMENT
25
               Plaintiffs hereby move to seal documents or portions thereof, as set forth fully in the
26
     accompanying declaration in support of its Administrative Motion to Seal. (Cheng Decl. ¶¶ 1–5.)
27
     These documents contain information that has been designated “Highly Confidential – Attorneys’
28
     05829-00002E/12371161.1

                                                         -1-                  Case No. 3:19-cv-04238-MMC (RMI)
                                                            PLAINTIFFS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                Case 3:19-cv-04238-MMC Document 278 Filed 10/09/20 Page 3 of 4




 1 Eyes Only,” “Highly Confidential – Source Code,” or “Confidential” by Vade under the Protective

 2 Order. (Id.) Additionally, portions of Plaintiffs’ Reply contain Plaintiffs’ confidential commercial

 3 information, including information relating to Plaintiffs’ customers (to which Plaintiffs may owe

 4 a duty of confidentiality), contract terms, and negotiation process, which could cause serious

 5 commercial and competitive harm to Plaintiffs by competitors if publicly disclosed. (Id. ¶ 4.)

 6 These portions are entitled to sealing for the same reason set forth in the Court’s Order Granting

 7 in Part and Denying in Part Defendants’ Administrative Motion to File Under Seal (Dkt. 214).

 8 (Id.)

 9             Plaintiffs’ request is narrowly tailored and only seeks to seal the portions of Plaintiffs’

10 Motion that Plaintiffs consider to be confidential and could create a substantial risk of serious harm

11 if publicly disclosed. See, e.g., Kowalsky v. Hewlett-Packard Co., 2012 WL 892427, at *2 (N.D.

12 Cal. Mar. 14, 2012) (finding sealing appropriate where “[t]he proposed redactions contain . . .

13 confidential product development information, the disclosure of which could harm [movant’s]

14 competitive advantage in the marketplace”).

15             II.       CONCLUSION

16             For the foregoing reasons, Plaintiffs respectfully request that the Court grant their

17 Administrate Motion to File Under Seal.

18
     DATED: October 9, 2020                       Respectfully Submitted,
19
                                                    By /s/ Jodie W. Cheng
20

21                                                     QUINN EMANUEL URQUHART &
                                                       SULLIVAN, LLP
22                                                     Sean S. Pak (SBN 219032)
                                                       seanpak@quinnemanuel.com
23                                                     Iman Lordgooei (SBN 251320)
                                                       imanlordgooei@quinnemanuel.com
24                                                     50 California Street, 22nd Floor
                                                       San Francisco, CA 94111
25                                                     Telephone: (415) 875-6600
                                                       Facsimile: (415) 875-6700
26

27

28
     05829-00002E/12371161.1

                                                        -2-                  Case No. 3:19-cv-04238-MMC (RMI)
                                                           PLAINTIFFS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                Case 3:19-cv-04238-MMC Document 278 Filed 10/09/20 Page 4 of 4




 1                                           JWC LEGAL
                                             Jodie W. Cheng (SBN 292330)
 2                                           jwcheng@jwc-legal.com
                                             One Market Street
 3                                           Spear Tower, 36th Floor
                                             San Francisco, CA 94105
 4                                           Telephone: (415) 293-8308

 5                                           Attorneys for Plaintiffs Proofpoint, Inc. and
                                             Cloudmark LLC
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
     05829-00002E/12371161.1

                                              -3-                  Case No. 3:19-cv-04238-MMC (RMI)
                                                 PLAINTIFFS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
